internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc tege eb qp2-plr-165295-02 date date number release date index number legend x ein plan dear this is in response to your letter of and subsequent correspondence requesting a ruling with respect to the plan which x intends to be an eligible_deferred_compensation_plan under sec_457 of the internal_revenue_code_of_1986 x is represented to be an eligible_employer within the meaning of sec_457 membership in the plan is available to employees of x the term employee means any common_law_employee who receives a w-2 of x who is eligible to contribute at least dollar_figure annually under the plan an employee may elect to defer compensation that would have been received for services rendered to x in any taxable_year until death severance_from_employment with x or until the occurrence of an unforeseeable_emergency the plan does not provide that a loan may be made from assets held by the plan to any participant or beneficiary under the plan each employee may become a participant in the plan following execution of a salary reduction and participation_agreement agreement which establishes the amount of the deferral no portion of the compensation of an employee shall be deferred for any calendar month or portion of a calendar month unless the employee enters into the agreement prior to the beginning of the month the plan provides for a maximum amount that may be deferred by a participant in any taxable_year and also provides for a catch-up computation for amounts deferred for one or more of the participant’s last three taxable years ending before he or she attains normal_retirement_age under the plan in plr-165295-02 addition the plan also provides for the age plus catch-up_contributions described in sec_414 the amounts that may be deferred under the annual maximum limitation and the catch-up provisions are within the limitations of sec_457 with certain limitations a participant may elect the manner in which his or her deferred amounts will be distributed the plan provides that the manner and time of benefit payout must meet the distribution_requirements of sec_401 and sec_457 of the code the plan provides that amounts of compensation deferred thereunder are to be transferred to and invested in a_trust described in sec_457 and or in an annuity_contract described in sec_457 for the exclusive benefit of the participants and their beneficiaries all amounts deferred under the plan must be transferred to the trust and or annuity_contract within an administratively reasonable_time period the annuity_contract is represented to meet the requirements of sec_401 and thus will be treated as a_trust pursuant to sec_457 the rights of any participant or beneficiary to payments pursuant to the plan are generally nonassignable and not subject_to pledge transfer or encumbrance sec_457 of the code provides rules for the deferral of compensation by an individual participating in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible governmental deferred_compensation plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid to the participant or beneficiary sec_457 of the code prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 of the code provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ½ ii when the participant has a severance_from_employment with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations sec_457 of the code provides that a plan maintained by an eligible governmental employer shall not be treated as an eligible_deferred_compensation_plan unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that a_trust described in sec_457 shall be treated as an organization exempt from tax under sec_501 sec_457 states that custodial accounts and contracts described in sec_401 shall be treated as trusts under rules similar to the rules under sec_401 plr-165295-02 based upon the provisions of the plan summarized above we conclude as follows the plan is an eligible_state_deferred_compensation_plan within the meaning of sec_457 of the code and the regulations thereunder the amounts of compensation deferred under the plan including any income attributable to the deferred_compensation will be includible in gross_income only for the taxable_year or years in which such amounts are paid to a participant or a participant’s beneficiary in accordance with the terms of the plan except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the plan under any other provision of the code if the plan is significantly modified the ruling will not necessarily remain applicable this ruling is directed only to x and applies only to the plan and trust submitted on date as revised by amendments submitted on date may and date sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any conclusions in the ruling see section dollar_figure of revproc_2003_1 2003_1_irb_1 however when the criteria in section dollar_figure of revproc_2003_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours robert d patchell chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy of letter copy for sec_6110 purposes cc
